Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-21-00023-CV

                          IN THE INTEREST OF B.G.G., a Child

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 13834
                      Honorable Albert D. Pattillo, III, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are taxed against appellant.

       SIGNED March 24, 2021.


                                               _________________________________
                                               Rebeca C. Martinez, Chief Justice